Exhibit 10.03

LOGO [g15860img001.jpg]

 

To:

   Joseph Scott Etzler

From:

   West Corp. Comp. Committee

Date:

   March 7, 2007

Re:

   2007 Compensation Plan

--------------------------------------------------------------------------------

Your 2007 compensation plan (“Plan Year”) for your employment as President for
Intercall, Inc. (the “Company”) is as follows:

 

1. Your base salary will be $475,000 per year.

 

2. You may also receive additional bonuses pursuant to Paragraph 3 of your
Employment Agreement. The Company intends to calculate those bonuses as follows:

 

  a) First, you will be eligible to receive a bonus based upon the Company’s
results (“Company Profitability Bonus”). The Company intends to calculate this
Company Profitability Bonus as follows:

1) The Target Company Profitability Bonus shall be $350,000.

2) Each cumulative quarter’s net operating income before corporate allocations
for the Company (“Plan Year Company NOI”) will be compared to the cumulative
budgeted net operating income before corporate allocations for the Company for
the same period (“Company NOI Budget”).

3) The percentage by which the cumulative Plan Year Company NOI exceeds (i.e., a
positive percentage) or is less than (i.e., a negative percentage) the
cumulative Company NOI Budget shall be the “Company Profit Variance Percentage.”

4) Each quarter’s cumulative revenue for the Company (“Plan Year Company
Revenue”) will be compared to the cumulative budgeted revenue for the Company
for the same period (“Company Revenue Budget”).

5) The percentage by which the cumulative Plan Year Company Revenue exceeds
(i.e., a positive percentage) or is less than (i.e., a negative percentage) the
cumulative Company Revenue Budget shall be the “Company Revenue Variance
Percentage.”

6) The sum of one hundred percentage points (100%), plus the product of (i) the
average of the Company Profit Variance Percentage and the Company Revenue
Variance Percentage, multiplied by (ii) three (3), is the “Company Bonus
Factor.”

7) The product of the Company Bonus Factor and the Target Company Profitability
Bonus, less any amounts paid to you for prior Company Profitability Bonuses
during the Plan Year, will be paid to you in the month following each quarter
end.

 

  b) In no event shall the Company Profitability Bonus exceed $550,000.

 

  c) The Company intends to pay 75% of year-to-date bonuses on a quarterly basis
within thirty (30) days from the end of each quarter. 100% of any bonus earned
as of December 31, 2007 will be paid within thirty (30) days of the final
determination of 2007 revenue and NOI.



--------------------------------------------------------------------------------

3. In addition, if West Corporation achieves its 2007 Adjusted EBITDA objective,
you will be eligible to receive an additional one-time bonus of $100,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

 

4. All bonus calculations will be based upon the Company’s operations and will
not include profit and income derived from mergers, acquisitions, joint
ventures, stock buybacks, other non-operating income or loss, or financing
changes associated with such events unless specifically and individually
approved by West Corporation’s Compensation Committee.

 

5. An additional bonus may be earned for reducing InterCall’s DSOs. You are
eligible for a $100,000 bonus for achieving reported DSO’s of 50 days. This
bonus will be paid quarterly as follows:

 

DSO

   Quarterly Bonus

50 – 50.9

   $25,000

51 – 51.9

   $22,500

52 – 52.9

   $20,000

53 – 53.9

   $17,500

54 – 54.9

   $15,000

55 – 55.9

   $12,500

Above 56

   $    -0 –

The quarterly DSO number will result in payment as outlined above. Any unused
portion of the quarterly bonus will be rolled forward and is available to be
paid if the DSO for the end of that quarter achieves the objective. For example,
if 1st quarter’s DSO is 54 then $15,000 will be paid and the 2nd quarter then
has $35,000 eligible. All excess or unpaid portions will roll forward until the
final 4th quarter period in 2007.

 

6. At the discretion of executive management, you may also receive an additional
bonus based on your individual performance. This bonus is not to be combined or
netted together with any other bonus set forth in this agreement.

 

7. The benefit plans, as referenced in Section 7(h), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the West Corp. 2006 Executive
Incentive Plan.

 

/s/    Joseph Scott Etzler        

Employee – Joseph Scott Etzler